 



Exhibit 10.1
Employment Agreement
     This Employment Agreement dated as of November 30, 2007 (the “Agreement”),
is made by and between Skilled Healthcare, LLC., a Delaware limited liability
company (together with its Parent and any successor thereto, the “Company”) and
Devasis Ghose (the “Executive”).
RECITALS

A.   It is the desire of the Company to assure itself of the continued services
of the Executive by entering into this Agreement.

B.   The Executive and the Company mutually desire that Executive provide
services to the Company on the terms herein provided.

AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1.  Employment.

  (a)   General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 1(b), in
the position set forth in Section 1(c), and upon the other terms and conditions
herein provided.     (b)   Employment Term. The initial term of employment under
this Agreement (the “Initial Term”) shall be for the period beginning on
January 17, 2008, (the “Effective Date”) and ending on (and including) the
Second anniversary thereof, unless earlier terminated as provided in Section 3.
The employment term hereunder shall automatically be extended for successive
one-year periods (“Extension Terms” and, collectively with the Initial Term, the
“Term”) unless either party gives written notice of non-extension to the other
no later than sixty (60) days prior to the expiration of the then-applicable
Term and subject to earlier termination as provided in Section 3.     (c)  
Position and Duties. The Executive shall initially report to the Chief Executive
Officer and perform those duties and have that authority as assigned by the
Chief Executive Officer; upon the position of Chief Financial Officer of the
Company becoming vacant, the Executive shall serve as the Executive Vice
President and Chief Financial Officer of the Company with such customary
responsibilities, duties and authority as may from time to time be assigned to
the Executive by the Chief Executive Officer of the Company, the Board of
Directors of the Company or by the Board of Directors of Parent (the “Board”).
The Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company (which may include service to Parent, the
Company and their respective direct and indirect subsidiaries). The Executive
agrees to observe and comply with the rules and policies of the Company as
adopted by or under the authority of the Board from time to time. During the
Term, it shall not be a violation of this Agreement for the Executive to serve
on industry trade, civic, corporate (except if the corporation is deemed in the
sole discretion of the Board to be competitive to the Parent or its
subsidiaries) or

 



--------------------------------------------------------------------------------



 



      charitable boards or committees and manage his personal investments and
affairs, as long as such activities do not materially interfere with the
performance of the Executive’s duties and responsibilities as an employee of the
Company. During his employment and following termination of his employment with
the Company, the Executive agrees not to disparage the Company, any of its
products or practices, or any of its directors, officers, agents,
representatives, stockholders or affiliates, either orally or in writing.

  (d)   Location. The Executive acknowledges that the Company’s principal
executive offices are currently located at Foothill Ranch, California. The
Executive shall operate principally out of such executive offices, as they may
be moved from time to time within 40 miles of their current location in Foothill
Ranch, California. The Company expects, and the Executive agrees, that the
Executive shall be required to travel from time to time in order to fulfill his
duties to the Company.

2.   Compensation and Related Matters.

  (a)   Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $400,000 per annum (the “Annual Base Salary”), which shall
be paid in accordance with the customary payroll practices of the Company,
subject to upward adjustment as may be determined by the Board in its
discretion.     (b)   Annual Bonus. During the Term, the Executive will be
eligible to participate in an annual performance-based bonus plan that provides
an opportunity of 60% of the Executive’s pro-rata Annual Base Salary on terms
substantially the same as the bonus plan adopted by the Board for other senior
officers of the Company.     (c)   Equity Plan. During the Term, and subject to
Board approval, the Executive shall be entitled to participate in the 2007
Equity Award Plan (the “Equity Plan”) of Parent pursuant to which, on the date
the Board selects as the grant date (the “Grant Date”), the Executive shall
receive 60,000 shares of restricted common stock of Parent, and 125,000 stock
options. The value of the Restricted Stock and exercise price of the Stock
Options shall be based upon the closing market price of the Parent’s publicly
traded stock on the Grant Date pursuant to Board discretion and policy.
Restricted Stock and Stock Options shall vest as to 25% of the shares granted on
each of the first four anniversaries of the Grant Date, but only to the extent
the Executive remains continuously employed by the Company through the
applicable vesting date.     (d)   Benefits. During the Term, the Executive
shall be entitled to participate in group medical insurance, 401(k) and other
standard benefits provided by the Company, as may be amended from time to time,
which are applicable to the senior officers of the Company.     (e)   Vacation.
During the Term, the Executive shall not participate in any Company sponsored
vacation plan; however the Executive will be expected to work a minimum of
48 weeks per calendar year which will allow four weeks off with pay. The minimum
work threshold is tied to the calendar year and no rollover is permitted from
one year to the next. Any vacation shall be taken at the reasonable and mutual
convenience of the Company and the Executive. The

Page 2 of 15



--------------------------------------------------------------------------------



 



      minimum work threshold weeks for the first partial calendar year following
the Effective Date shall be 46.

  (f)   Expenses. During the Term, the Company shall reimburse the Executive for
all reasonable travel and other business expenses incurred by him in the
performance of his duties to the Company in accordance with the Company’s
expense reimbursement policy.     (g)   Key Person Insurance. At any time during
the Term, the Company shall have the right to insure the life of the Executive
for the Company’s sole benefit. The Company shall have the right to determine
the amount of insurance and the type of policy. The Executive shall cooperate
with the Company in obtaining such insurance by submitting to physical
examinations, by supplying all information reasonably required by any insurance
carrier, and by executing all necessary documents reasonably required by any
insurance carrier. The Executive shall incur no financial obligation by
executing any required document, and shall have no interest in any such policy.
    (h)   Medical Examination. During the Term, the Company shall bear the
expense of an annual medical examination of the Executive at the Coopers Clinic
or another facility selected by the Executive and reasonably satisfactory to the
Company.     (i)   Annual Review. Approximately every 12 months during the Term,
the Executive and the Company’s Chief Executive Officer, Board or appropriate
committee of the Board shall meet to discuss the Executive’s performance and
terms of the Executive’s employment by the Company     (j)   Sign-on Bonus. Upon
the Effective Date the Company will pay a Sign-on Bonus of $75,000 and an
additional $50,000 at the end of the sixth month of continuous employment with
the Company, provided that if the employment terminates for any reason prior to
either of these two payment dates other than a termination by the Company
without cause, the unpaid payments will be forfeited and the remaining sign-on
bonus obligation shall be null and void. In the event of a termination without
cause the payments remaining at that time shall be paid on the termination date.

3.   Termination.
     The Term and the Executive’s employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:

  (a)   Circumstances.

  (i)   Death. The Term and the Executive’s employment hereunder shall terminate
upon his death.     (ii)   Disability. If the Executive has incurred a
Disability, the Company may terminate the Term and the Executive’s employment
hereunder.

Page 3 of 15



--------------------------------------------------------------------------------



 



  (iii)   Termination for Cause. The Company may terminate the Term and the
Executive’s employment hereunder for Cause.     (iv)   Termination without
Cause. The Company may terminate the Term and the Executive’s employment
hereunder without Cause.     (v)   Resignation by the Executive. The Executive
may resign his employment and terminate the Term for any reason.     (vi)  
Non-extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 1(b).     (vii)  
Non-extension of Term by the Executive. The Executive may give notice of
non-extension to the Company pursuant to Section 1(b).

  (b)   Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 3 (other than termination
pursuant to paragraph (a)(i)) shall be communicated by a written notice to the
other party indicating the specific termination provision in this Agreement
relied upon, and specifying a Date of Termination which, if submitted by the
Executive, shall be at least two weeks following the date of such notice (a
“Notice of Termination”). A Notice of Termination submitted by the Company may
provide for a Date of Termination on the date the Executive receives the Notice
of Termination, or any date thereafter elected by the Company in its sole
discretion.     (c)   Company obligations upon termination. Upon termination of
the Executive’s employment, the Executive (or the Executive’s estate) shall be
entitled to receive the sum of the Executive’s Annual Base Salary through the
Date of Termination not theretofore paid, any expenses owed to the Executive
under Section 2(f), and except as otherwise provided herein, any amount accrued
and arising from the Executive’s participation in, or benefits accrued under any
employee benefit plans, programs or arrangements under Section 2(d), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements, and such other or additional
benefits as may be, or become, due to him under the applicable terms of
applicable plans, programs, agreements, corporate governance documents and other
arrangements of the Company and its parent and subsidiaries (collectively, the
“Company Arrangements”).

4.   Severance Payments.

  (a)   Termination for Cause, Resignation by the Executive, Non-extension of
Term by the Executive or the Company, death or Disability. If the Executive’s
employment is terminated pursuant to Section 3(a)(iii) for Cause, pursuant to
Section 3(a)(v) for Resignation by the Executive, pursuant to Section 3(a)(vii)
due to non-extension of the Term by the Executive, the Executive shall not be
entitled to any severance payment or benefits. If the Executive’s employment is
terminated pursuant to Section 3(a)(i) as a result of Executive’s death or
pursuant to Section 3(a)(ii) as a result of the Executive’s Disability, the
Company shall, subject to the Executive signing and not revoking, within sixty
days following delivery to Executive, a separation and release agreement in

Page 4 of 15



--------------------------------------------------------------------------------



 



      the form attached hereto, (i) pay to the Executive an amount equal to the
product of (x) the bonus that the Executive would have earned during the
calendar year in which the Date of Termination occurs, if any, and (y) a
fraction, the numerator of which is the number of days that elapsed in such
calendar year through the Date of Termination and the denominator of which is
365, payable when bonuses would have otherwise been payable had the Executive’s
employment not terminated and (ii) in the case of termination pursuant to
Section 3(a)(ii) as a result of the Executive’s Disability, pay to the Executive
an amount equal to the excess, if any, of (x) the amount that would have been
payable to the Executive pursuant to Section 4(b)(i) if the Executive had been
terminated by the Company without Cause pursuant to Section 3(a)(iv) over
(y) the present value of the benefits to be received by the Executive (or his
beneficiaries) under any disability plan sponsored by the Company or its
affiliates (for purposes of this clause (ii) the amounts in (x) and (y) shall be
determined by the Company on an after-tax basis to the extent that their receipt
by the Executive (or his beneficiaries) would be subject to tax and on actuarial
assumptions satisfactory to the Company). If the Executive’s employment is
terminated pursuant to Section 3(a)(vi) due to non-extension of the Term by the
Company, the Company shall, subject to the Executive signing and not revoking,
within sixty days following delivery to Executive, a separation and release
agreement in the form attached hereto at Annex A, (i) pay to the Executive an
amount equal to the product of (x) the bonus that the Executive would have
earned during the calendar year in which the Date of Termination occurs, if any,
and (y) a fraction, the numerator of which is the number of days that elapsed in
such calendar year through the Date of Termination and the denominator of which
is 365, payable when bonuses would have otherwise been payable had the
Executive’s employment not terminated and (ii) pay to the Executive, in a lump
sum, an amount equal to the Annual Base Salary that the Executive would have
been entitled to receive if the Executive had continued his employment hereunder
for (a) a period of 12 months following the Date of Termination if the
non-renewal occurs at the end of the first year of employment; or (b) a period
of 18 months following the Date of Termination if the non-renewal occurs during
or after the second or successive year of employment.

  (b)   Termination without Cause. If the Executive’s employment shall be
terminated by the Company without Cause pursuant to Section 3(a)(iv) the Company
shall, subject to the Executive signing and not revoking, within sixty days
following delivery to Executive, a separation and release agreement in the form
attached hereto:

  (i)   pay to the Executive, in a lump sum, an amount equal to the Annual Base
Salary that the Executive would have been entitled to receive if the Executive
had continued his employment hereunder for a period of 12 months following the
Date of Termination if the separation shall occur within the first 12 months of
employment;     (ii)   pay to the Executive, in a lump sum, an amount equal to
the Annual Base Salary that the Executive would have been entitled to receive if
the Executive had continued his employment hereunder for a period of 18 months
following the Date of Termination if the separation shall occur after the first
12 months of employment

Page 5 of 15



--------------------------------------------------------------------------------



 



  (iii)   pay to the Executive an amount equal to the product of (x) the bonus
that the Executive would have earned during the calendar year in which the Date
of Termination occurs, if any, and (y) a fraction, the numerator of which is the
number of days that elapsed in such calendar year through the Date of
Termination and the denominator of which is 365, payable when bonuses would have
otherwise been payable had the Executive’s employment not terminated; and    
(iv)   cover the premium costs for medical benefits under COBRA for the
Executive and, where applicable, his spouse and dependents, life insurance and
disability insurance (all as in effect immediately prior to the Date of
Termination) for a period of 12 months following the Date of Termination

  (c)   Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.     (d)   409A. Notwithstanding anything to the
contrary in this Section 4, no payments in this Section 4 will be paid during
the six-month period following the Executive’s termination of employment unless
the Company determines, in its good faith judgment, that paying such amounts at
the time or times indicated in this Section would not cause the Executive to
incur an additional tax under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) (in which case such amounts shall be paid at the time or
times indicated in this Section). If the payment of any amounts are delayed as a
result of the previous sentence, on the first day following the end of the
six-month period, the Company will pay the Executive a lump-sum amount equal to
the cumulative amounts that would have otherwise been previously paid to the
Executive under this Section 4. Thereafter, payments will resume in accordance
with this Section.

5.   Competition.

  (a)   The Executive shall not, at any time during the Term or during the
two-year period following the Date of Termination, directly or indirectly engage
in, have any equity interest in, or manage or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business (x) which competes with any business of the Company
anywhere in the States of California, Kansas, Missouri, Nevada New Mexico or
Texas, (y) which competes with any business of the Company in any State in which
the Company operated a facility at any time (whether before or after the date of
this Agreement) that the Executive was employed by the Company or (z) which
derives $500,000,000 or more in annual consolidated revenues from the operation
of skilled nursing facilities in the United States; provided, however, that the
Executive shall be permitted to acquire a passive stock interest in such a
business provided the stock acquired is publicly traded and is not more than
five percent (5%) of the outstanding interest in such business.     (b)   The
Executive shall not at any time during the Term or during the two-year period
following the date of Termination, directly or indirectly, recruit or otherwise
solicit or induce or encourage any employee, contractor, customer

Page 6 of 15



--------------------------------------------------------------------------------



 



      or supplier of the Company (i) to terminate its employment or arrangement
with the Company, (ii) to otherwise change its relationship with the Company or
(iii) to establish any relationship with the Executive or any other person,
firm, corporation or other entity for any business purpose competitive with the
business of the Company.

  (c)   In the event the terms of this Section 5 shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.     (d)   As used in this Section 5,
the term “Company” shall include Parent, the Company and their respective direct
or indirect subsidiaries.

6.   Nondisclosure of Proprietary Information.

  (a)   Except in connection with the faithful performance of the Executive’s
duties hereunder or pursuant to Section 6(c), the Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for his benefit or the
benefit of any person, firm, corporation or other entity any confidential or
proprietary information or trade secrets of or relating to the Company
(including, without limitation, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such confidential or proprietary information or
trade secrets. The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company (and any successor or assignee of the Company).
Confidential Information shall not include any information which has entered the
public domain through no fault of the Executive.     (b)   Upon termination of
the Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all correspondence, drawings, manuals, letters,
notes, notebooks, reports, programs, plans, proposals, financial documents, or
any other documents concerning the Company’s customers, business plans,
marketing strategies, products or processes.

Page 7 of 15



--------------------------------------------------------------------------------



 



  (c)   The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought and shall assist such
counsel at Company’s expense in resisting or otherwise responding to such
process.     (d)   As used in this Section 6 and Section 7, the term “Company”
shall include the Company and its direct or indirect parents, if any, and
subsidiaries.     (e)   Nothing in this Agreement shall prohibit the Executive
from (i) disclosing information and documents when required by law, subpoena or
court order (subject to the requirements of Section 6(c) above), (ii) disclosing
information and documents to his attorney or tax adviser on a confidential basis
for the purpose of securing legal or tax advice, (iii) disclosing the
post-employment restrictions in this Agreement in confidence to any potential
new employer, or (iv) retaining, at any time, his personal correspondence, his
personal rolodex and documents related to his own personal benefits,
entitlements and obligations.

7.   Inventions.
     All rights to discoveries, inventions, improvements and innovations
(including all data and records pertaining thereto) related to the business of
the Company, whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that the Executive may discover, invent or
originate during the Term, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (“Inventions”),
shall be the exclusive property of the Company. The Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. The Executive hereby
appoints the Company as his attorney-in-fact to execute on his behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.
8.   Injunctive Relief.
     It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 5, 6 and 7 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 5, 6 and 7, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and temporary, preliminary and permanent
injunctive relief.
9.   Assignment and Successors.
     The Company may assign its rights and obligations under this Agreement to
any successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective

Page 8 of 15



--------------------------------------------------------------------------------



 



successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of the Executive’s rights or obligations may be assigned or transferred by the
Executive, other than the Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing, the
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following his death by giving
written notice thereof to the Company.
10.   Certain Definitions.

  (a)   Cause. The Company shall have “Cause” to terminate the Term and the
Executive’s employment hereunder upon:

  (i)   the Executive’s failure to perform substantially his duties as an
employee of the Company (other than any such failure resulting from the
Executive’s incapacity due to physical or mental illness), which is not cured
within 15 days after a written demand for performance is given to the Executive
by the Board specifying in reasonable detail the manner in which the Executive
has failed to perform substantially his duties as an employee of the Company;  
  (ii)   the Executive’s failure to carry out, or comply with, in any material
respect any lawful and reasonable directive of the Board consistent with the
terms of this Agreement that, if capable of cure, is not cured by the Executive
within 15 days after written notice given to the Executive describing such
failure in reasonable detail;     (iii)   the Executive’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony or, to the extent involving fraud, dishonesty, theft, embezzlement or
moral turpitude, any other crime;     (iv)   the Executive’s violation of a
material regulatory requirement relating to the business of the Company and its
subsidiaries that, in the good faith judgment of the Board, is injurious to the
Company in any material respect;     (v)   the Executive’s unlawful use
(including being under the influence) or possession of illegal drugs on the
Company’s premises or while performing the Executive’s duties and
responsibilities under this Agreement;     (vi)   the Executive’s breach of this
Agreement in any material respect that, if capable of cure, is not cured by the
Executive within 15 days after written notice given to the Executive describing
such breach in reasonable detail; or     (vii)   the Executive’s commission of
an act of fraud, embezzlement, misappropriation, willful misconduct, gross
negligence or breach of fiduciary duty with respect to the Company or any of its
affiliates;

Page 9 of 15



--------------------------------------------------------------------------------



 



  (b)   Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated pursuant to Section 3(a)(ii) —
(v) either the date indicated in the Notice of Termination or the date specified
by the Company pursuant to Section 3(b), whichever is earlier; (iii) if the
Executive’s employment is terminated pursuant to Section 3(a)(vi) or Section
3(a)(vii), the expiration of the then-applicable Term.     (c)   Disability.
“Disability” shall mean, at any time the Company or any of its affiliates
sponsors a long-term disability plan for the Company’s employees in which the
Executive participates, “disability” as defined in such long-term disability
plan for the purpose of determining a participant’s eligibility for benefits,
provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer that definition of
disability which, if the Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
the Executive has a Disability shall be made by the person or persons required
to make disability determinations under the long-term disability plan. At any
time the Company does not sponsor a long-term disability plan for its employees
in which the Executive participates, Disability shall mean the Executive’s
inability to perform, with or without reasonable accommodation, the essential
functions of his position hereunder for a total of six months during any
12-month period as a result of incapacity due to mental or physical illness as
determined by a physician selected by the Board and acceptable to the Executive
or the Executive’s legal representative, such agreement as to acceptability not
to be unreasonably withheld or delayed. Any refusal by the Executive to submit
to a medical examination for the purpose of determining Disability shall be
deemed to constitute conclusive evidence of the Executive’s Disability.

11.   Governing Law.
     This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the State of California, without reference to the principles
of conflicts of law, and where applicable, the federal laws of the United
States.
12.   Validity.
     The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

Page 10 of 15



--------------------------------------------------------------------------------



 



13.   Notices.
     Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by facsimile or
certified or registered mail, postage prepaid, or any nationally recognized
overnight courier service with signature certification of receipt, as follows:

  (a)   If to the Company:

Skilled Healthcare, LLC
27442 Portola Parkway
Suite 200
Foothill Ranch, California 92610
Attn: CEO/ Boyd Hendrickson
with copies to:
Skilled Healthcare, LLC
27442 Portola Parkway, Suite 200
Foothill Ranch, California 92610
Attn: General Counsel/Roland Rapp

  (b)   If to the Executive:

Devasis Ghose
Skilled Healthcare, LLC
27442 Portola Parkway, Suite 200
Foothill Ranch, California 92610
     or at any other address as any party shall have specified by notice in
writing to the other party.
14.   Counterparts.
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same Agreement. Signatures delivered by facsimile shall be deemed effective
for all purposes.
15.   Entire Agreement.
     The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and supersede all prior understandings and agreements, whether
written or oral. The parties further intend that this Agreement shall constitute
the complete and exclusive statement of their terms and that no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding to vary the terms of this Agreement.
16.   Amendments; Waivers.
     This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company. By

Page 11 of 15



--------------------------------------------------------------------------------



 



an instrument in writing similarly executed, the Executive or a duly authorized
officer of the Company may waive compliance by the other party or parties with
any specifically identified provision of this Agreement that such other party
was or is obligated to comply with or perform; provided, however, that such
waiver shall not operate as a waiver of, or estoppel with respect to, any other
or subsequent failure. No failure to exercise and no delay in exercising any
right, remedy, or power hereunder preclude any other or further exercise of any
other right, remedy, or power provided herein or by law or in equity. Except as
otherwise set forth in this Agreement, the respective rights and obligations of
the parties under this Agreement shall survive any termination of Executive’s
employment.
17.   No Inconsistent Actions.
     The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
18.   Construction.
     This Agreement shall be deemed drafted equally by both the parties. Its
language shall be construed as a whole and according to its fair meaning. Any
presumption or principle that the language is to be construed against any party
shall not apply. The headings in this Agreement are only for convenience and are
not intended to affect construction or interpretation. Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary. Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.
19.   Arbitration.
     Any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of the Executive’s employment by the Company, including,
but not limited to, any state or federal statutory claims, shall be submitted to
arbitration in Los Angeles County, California, before a sole neutral arbitrator
(the “Arbitrator”), mutually selected and agreeable to both parties and selected
from Judicial Arbitration and Mediation Services, Inc., Los Angeles County,
California, or its successor (“JAMS”), or if JAMS is no longer able to supply
the Arbitrator, such Arbitrator shall be selected from the American Arbitration
Association, and shall be conducted in accordance with the provisions of
California Code of Civil Procedure §§ 1280 et seq. as the exclusive forum for
the resolution of such dispute; provided, however, that provisional injunctive
relief (including, but not limited to, temporary restraining orders and
preliminary injunctions) may, but need not, be sought by either party to this
Amended Agreement in any court of competent jurisdiction while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the

Page 12 of 15



--------------------------------------------------------------------------------



 



matter is finally determined by the Arbitrator; no bond or other security shall
be required in connection therewith.
     Final resolution of any dispute through arbitration may include any remedy
or relief that the Arbitrator deems just and equitable, including any and all
remedies provided by applicable state or federal statutes. At the conclusion of
the arbitration, the Arbitrator shall issue a written decision that sets forth
the essential findings and conclusions upon which the Arbitrator’s award or
decision is based. Any award or relief granted by the Arbitrator hereunder shall
be final and binding on the parties hereto and may be enforced by any court of
competent jurisdiction.
     The parties acknowledge and agree that they are hereby waiving any rights
to trial by jury in any action, proceeding or counterclaim brought by either of
the parties against the other in connection with any matter whatsoever arising
out of or in any way connected with this Amended Agreement or the services
rendered hereunder. The parties agree that the Company Shall be responsible for
payment of the forum costs of any arbitration hereunder, including the
Arbitrator’s fee. The Executive and the Company further agree that in any
proceeding to enforce the terms of this Amended Agreement, the prevailing party
shall be entitled to its or her reasonable attorneys’ fees and costs (other than
forum costs associated with the arbitration) incurred by it or him in connection
with resolution of the dispute up to a maximum of Fifty Thousand Dollars
($50,000.00) in addition to any other relief granted.
20.   Enforcement.
     If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
21.   Withholding.
     The Company shall be entitled to withhold from any amounts payable under
this Agreement any federal, state, local or foreign withholding or other taxes
or charges which the Company is required to withhold. The Company shall be
entitled to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.
22.   Indemnification.
     The Company agrees that (a) if the Executive is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding whether civil, criminal, administrative, investigative, appellate or
other (a “Proceeding”) by reason of the fact that he is or was a director,
officer, employee, agent, manager, consultant or representative of the Company
or (b) if any claim, demand, request, investigation, controversy, threat,
discovery request or request for testimony or information (a “Claim”) is made,
or threatened to be made, that arises out of or relates to the Executive’s
service in any of the foregoing capacities, then the Executive shall promptly be
indemnified and held harmless by

Page 13 of 15



--------------------------------------------------------------------------------



 



the Company to the fullest extent permitted by the laws of the state of
incorporation of the Company, against any and all costs, expenses, liabilities
and losses incurred or suffered by the Executive in connection therewith, and
such indemnification shall continue as to the Executive even if he has ceased to
be a director, member, employee, agent, manager, consultant or representative of
the Company and shall inure to the benefit of the Executive’s heirs, executors
and administrators. The Company may assume the defense of any Proceeding or
Claim with counsel selected by the Company and reasonably satisfactory to the
Executive and, if it does so, the Executive shall not be entitled to be
reimbursed for any separate counsel he may retain in connection with such
Proceeding or Claim.
     Neither the failure of the Company (including its Board, independent legal
counsel or stockholders) to have made a determination in connection with any
request for indemnification that the Executive has satisfied any applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that the Executive has not met any
applicable standard of conduct, shall create a presumption that the Executive
has not met an applicable standard of conduct.
     During the period of Employment and for a period of time thereafter
determined as provided below, the Company shall keep in place a directors and
officers’ liability insurance policy (or policies) providing coverage, or such
coverage may be provided under a policy that provides coverage to Onex
Corporation or Onex Partners LP and their affiliates, to the Executive if and to
the extent that the Company provides such coverage to its directors and such
coverage (or other directors and officers liability insurance coverage) shall
continue after the termination of the Period of Employment if and for the period
of time that such coverage is extended to the Company’s former director, other
than former directors who are employees of Onex Corporation, Onex Partners LP or
their affiliates.
23.   Cooperation in Litigation.
     The Executive promises and agrees that, following the date his employment
by the Company terminates, he will reasonably cooperate with the Company in any
litigation in which the Company is a party or otherwise involved which arises
out of events occurring prior to the termination of his employment, including
but not limited to, serving as a consultant (at a reasonable hourly rate) or
witness and producing documents and information relevant to the case or helpful
to the Company.

Page 14 of 15



--------------------------------------------------------------------------------



 



24.   Employee Acknowledgement.
     The Executive acknowledges that he has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

            SKILLED HEALTHCARE GROUP, INC.
      By:   /s/ Boyd W. Hendrickson       Name:   Boyd W. Hendrickson       
Title:   Chief Executive Officer        EXECUTIVE
      By:   /s/ Devasis Ghose       Devasis Ghose             

Page 15 of 15